Case 14-42126        Doc 56     Filed 10/15/18     Entered 10/15/18 09:15:05          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 42126
         Cynthia T Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/21/2014.

         2) The plan was confirmed on 03/12/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/05/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/06/2016, 09/27/2016, 09/27/2017, 04/04/2018.

         5) The case was Converted on 07/31/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-42126             Doc 56        Filed 10/15/18    Entered 10/15/18 09:15:05                Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $11,915.00
           Less amount refunded to debtor                                 $0.00

 NET RECEIPTS:                                                                                         $11,915.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $4,000.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $480.97
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,480.97

 Attorney fees paid and disclosed by debtor:                           $0.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal      Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ars Inc                                Unsecured         167.00           NA              NA            0.00       0.00
 Check N Go                             Unsecured         550.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                 Unsecured            NA          82.58           82.58           0.00       0.00
 Credit Acceptance Corp                 Secured        5,050.00       5,132.58        5,050.00      3,592.24     336.44
 Department Of Education/ECSI           Unsecured         583.00      1,117.15        1,117.15           0.00       0.00
 Enhanced Recovery                      Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security   Unsecured      5,000.00            NA              NA            0.00       0.00
 Internal Revenue Service               Priority       8,000.00       4,500.00        4,500.00      3,505.35        0.00
 Jefferson Capital Systems LLC          Unsecured         315.00        267.59          267.59           0.00       0.00
 Payday Loan Store                      Unsecured         750.00        794.68          794.68           0.00       0.00
 Peoples Energy Corp                    Unsecured         230.00        237.54          237.54           0.00       0.00
 Perkins Student Loans ECFI             Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-42126        Doc 56      Filed 10/15/18     Entered 10/15/18 09:15:05             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,050.00          $3,592.24           $336.44
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,050.00          $3,592.24           $336.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,500.00          $3,505.35              $0.00
 TOTAL PRIORITY:                                          $4,500.00          $3,505.35              $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,499.54               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,480.97
         Disbursements to Creditors                             $7,434.03

 TOTAL DISBURSEMENTS :                                                                     $11,915.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
